Judgment, Supreme Court, New York County (Haft, J.), rendered March 24, 1983, convicting defendant, upon his plea of guilty, of four counts of robbery in the first degree, kidnapping in the second degree, two counts of criminal possession of a weapon in the second degree and two counts of unlawful imprisonment in the first degree, and sentencing him to an indeterminate term of from 5 to 15 years’ imprisonment to run concurrently with a sentence he was then serving, unanimously modified, on the law, to reduce the sentence imposed on the two counts of unlawful imprisonment in the first degree to an indeterminate term of from lVs to 4 years’ imprisonment, to run concurrently with all other counts, and, except as thus modified, affirmed.
While a sentence of 5 to 15 years’ imprisonment is within the legal limits for the B felonies of first degree robbery (Penal Law § 160.15) and second degree kidnapping (Penal Law § 135.20), as well as the C felony of criminal possession of a weapon in the second degree (Penal Law § 265.03), the maximum sentence for unlawful imprisonment in the first degree (Penal Law § 135.10) is an indeterminate term of lVs to 4 years. (Penal Law § 70.00.) Since it was obviously the intention of Trial Term to sentence defendant to at least lVá to 4 years, there is no need to remand for resentencing, and we therefore modify the sentence accordingly.
We have reviewed appellant’s arguments and find that they are without merit. Accordingly, except for the modification as indicated, we affirm. Concur — Murphy, P. J., Sandler, Ross, Carro and Fein, JJ.